ON MOTION
ORDER
The appellees move without opposition for leave to file a joint response to Ronald A. Katz Technology Licensing LP’s (Katz) motion to strike that is contained in Katz’s reply brief. Katz does not oppose and separately moves without opposition for leave to file a reply if the appellees’ motion is granted. Katz also moves for judicial notice of a district court order in a related case. The document is attached to the motion for judicial notice.
Upon consideration thereof,
It Is Ordered That:
(1) The appellees’ motion is granted.
(2) Katz’s motion for leave to reply is granted to the extent that Katz may file a response, not to exceed four pages, within seven calendar days of the date of filing of this order.
(3) Katz’s motion for judicial notice is granted.
*995(4) A copy of this order, the appellees’ response, and Katz’s response shall be transmitted to the merits panel assigned to hear these eases.